Title: [Samuel Wharton to Edward Bancroft] with a Postscript to Franklin, 10 January 1777
From: Wharton, Samuel
To: Bancroft, Edward,Franklin, Benjamin


Dear Sir
London January 10 1777
I am still without any of your Favors, although two Mails arrived Yesterday. I am wholly at a Loss to account for your not answering my several Letters, and can only ascribe it to Illness, or an Interception of Yours. I will however persevere in my Correspondence, While, I think, There is a possibility, of my being any Ways useful. The Report of ten thousand more Foreigners being to be sent early in the Spring to America (as I mentioned in my last) gains Ground, and it is now confidently said, They are to consist of Brunswickers Hessians, Hanoverians &c., and are to be commanded by Burgoyne, Who is to be employed to the Southward. It was this Morning affirmed in the City by Governmental People, That One hundred Sail of Transports are to be engaged for this Service. 82 has told all the 16, That Lord Cornwallis had obtained possession of Brunswick, without the least Opposition; That He found three Months provission for his Army there, was supplied by the Inhabitants, and neighbouring Farmers with Plenty of fresh Meat; and That the Retreat of the Provincials was so precipitate, They had not Even broken the Bridges on the Road thither; and That, as the Inlistment of the American Army was expired, The greater part of it, had returned to their respective Homes, and were determined, not to inlist again. It was currently asserted a few Days ago, That Doctor Price had received a Letter from Dr. Franklin, informing Him, That a Treaty had been signed between America, France and Spain. I was prevailed On to apply to Dr. Price, To know Whether there was any Degree of Truth in the report, and my Application was kindly answered, by the inclosed Letter from Him Which by Desire of 81, I send to 74, as a Confirmation of the Opinion, He last Year published. I understand from 81, That Dr. Price’s Character is well known, and esteemed for Financial Knowledge by 227, and That a Use may Possibly be made of his Letter:At all Events however, The sending it to You, can do no Harm. The Correspondence by the Post, grows daily more and more dangerous, and Uncertain, I wish therefore you would suggest to Dr. Franklin, That if a Courier was dispatched from Hence to Calais, on Tuesdays, as well as Fridays, It would afford a constant, certain and safe Mode of Communication twice a Week. The Expence could easily be settled between France and America. Pray desire the Favor of Dr. Franklin to send me some ostensible Name, Wherby I may safely write to Him any Thing of Importance.My best Respects wait on the Doctor, and Mr. Deane. Adieu Yours affectionately 
  #

Friday Night 10. oClock.Just as I was sealing my Letter, Dr. Bancroft’s Favor of the 30th of December was brought to Me. The Mail, however, arrived Wednesday Night. The Letter had been opened; But as Nothing could be collected from it, It was after Two Days suffered to be sent to its Direction. I trouble my Friend Doctor Franklin with the foregoing, as Dr. Bancroft will most probably have left Paris.

